DETAILED ACTION
This office action is in response to the initial filing dated July 23, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krummen et al. (US PG Pub #2017/0178403).
As to claim 1, Krummen teaches a method performed by a computing device for generating derived electromagnetic data for an electromagnetic source within a body (Paragraph [0005] teaches a method for generating a representation of electrical activation of a heart; Paragraph [0091] teaches a method performed by a computing device), the method comprising: 
accessing modeled electromagnetic output for a first model of the electromagnetic source over time, the first model based on a first source configuration specifying a first anatomy, the modeled electromagnetic output generated using a computational model of the electromagnetic source, the computational model for generating modeled electromagnetic output of the electromagnetic source over time based on a model based on a source configuration (Paragraph [0092] teaches generating heart models with varying shapes, scars, and fibrillation sources; Figure 1, Item 192 is a library of heart models; Paragraph [0093] teaches generating vectorcardiogram plots based on the heart models to create a library of vectorcardiograms; Figure 1, Item 196 is a VCG library; Paragraph [0096] teaches retrieving vectorcardiogram plots from the library; Paragraph [0099] teaches generating vectorcardiograms based on one or more stored computational models); 
accessing a second model of the electromagnetic source based on a second source configuration specifying a second anatomy (Paragraph [0095] teaches generating vectorcardiogram plots of a patient’s heart; Paragraph [0096] teaches retrieving vectorcardiogram plots from the library); and 
generating derived electromagnetic data for the second model of the electromagnetic source based on the modeled electromagnetic output for the first model of the electromagnetic source, factoring in differences between the first anatomy and the second anatomy (Paragraph [0096] teaches comparing the patient’s vectorcardiogram with heart model vectorcardiograms; Paragraph [0097] teaches generating a mapping of fibrillation sources in the patient’s heart; Paragraph [0098] teaches displaying the mapping through a user interface).  
As to claim 2, depending from the method of claim 1, Krummen teaches wherein the electromagnetic source is a heart and the derived electromagnetic data is a cardiogram (Paragraphs [0009], [0093], and [0099]).  
As to claim 3, depending from the method of claim 2, Krummen teaches wherein the cardiogram is a vectorcardiogram (Paragraphs [0009] and [0093]).  
As to claim 4, depending from the method of claim 2, Krummen teaches wherein the cardiogram is an electrocardiogram (Paragraphs [0009] and [0099]).  
As to claim 5, depending from the method of claim 1, Krummen wherein the modeled electromagnetic output for a model includes, for each of a plurality of time intervals, an electromagnetic mesh with a modeled electromagnetic value for each of a plurality of vertices of the electromagnetic mesh (Paragraphs [0008], [0065], and [0097] teach the computational model includes a three dimensional mesh and/or finite state fibrillatory source map of activations mapped to the mesh; Paragraph [0080] teaches representing hearts over a series of time intervals and generating a vectorcardiogram for each time interval).  
As to claim 6, depending from the method of claim 1, Krummen wherein the modeled electromagnetic output is a collection of voltage solutions (Paragraphs [0069], [0084], and [0086] teach voltage maps of myocardial voltage potentials in different locations).  
As to claim 7, Krummen teaches a computing system for generating a cardiogram for a heart (Paragraph [0005] teaches a system comprising a processor generating a representation of a heart; Paragraphs [0009], [0093], and [0099] teach a cardiogram), the computing system comprising: 
one or more computer-readable storage mediums (Paragraphs [0010] and [0111]) storing: 
	a modeled electromagnetic output for a first arrhythmia model of the heart over time, the first arrhythmia model based on a first anatomy, the modeled electromagnetic output generated using a computational model of a heart, the computational model for generating modeled electromagnetic output of the heart over time based on an arrhythmia model (Paragraph [0092] teaches generating heart models with varying shapes, scars, and fibrillation sources; Figure 1, Item 192 is a library of heart models; Paragraph [0093] teaches generating vectorcardiogram plots based on the heart models to create a library of vectorcardiograms; Figure 1, Item 196 is a VCG library; Paragraph [0096] teaches retrieving vectorcardiogram plots from the library; Paragraph [0099] teaches generating vectorcardiograms based on one or more stored computational models; Paragraph [0060] teaches computational models of cardiac arrhythmia); and 
	a second arrhythmia model based on a second anatomy (Paragraph [0095] teaches generating vectorcardiogram plots of a patient’s heart; Paragraph [0096] teaches retrieving vectorcardiogram plots from the library); and 
computer-executable instructions for controlling the computing system (Paragraph [0088] teaches a processor executing instructions stored in memory; Paragraph [0111] teaches machine instructions) to generate a cardiogram for the second arrhythmia model based on the modeled electromagnetic output for the first arrhythmia model, factoring in differences between the first anatomy and the second anatomy (Paragraph [0096] teaches comparing the patient’s vectorcardiogram with heart model vectorcardiograms; Paragraph [0097] teaches generating a mapping of fibrillation sources in the patient’s heart; Paragraph [0098] teaches displaying the mapping through a user interface); and 
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums (Paragraphs [0010], [0088], and [0111]).  
As to claim 8, depending from the computing system of claim 7, Krummen teaches wherein the cardiogram is a vectorcardiogram (Paragraphs [0009] and [0093]).  
As to claim 9, depending from the computing system of claim 7, Krummen teaches wherein the cardiogram is an electrocardiogram (Paragraphs [0009] and [0099]).  
As to claim 10, depending from the computing system of claim 7, Krummen teaches wherein the modeled electromagnetic output for an arrhythmia model includes, for each of a plurality of time intervals, an electromagnetic mesh with a modeled electromagnetic value for each of a plurality of vertices of the electromagnetic mesh (Paragraphs [0008], [0065], and [0097] teach the computational model includes a three dimensional mesh and/or finite state fibrillatory source map of activations mapped to the mesh; Paragraph [0080] teaches representing hearts over a series of time intervals and generating a vectorcardiogram for each time interval).  
As to claim 11, depending from the computing system of claim 7, Krummen teaches wherein the modeled electromagnetic output is a collection of voltage solutions (Paragraphs [0069], [0084], and [0086] teach voltage maps of myocardial voltage potentials in different locations).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688